Citation Nr: 0408017	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on the cause of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1967.  The veteran died in January 1999.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1999.  The causes of death 
were listed as cardiopulmonary arrest due to or as a likely 
consequence of C.P.O.D. (sic) with other significant 
contributing factors shown to be neuropathy.

2.  At the time of his death, service connection was in 
effect for residuals of fracture of left radial head rated as 
20 percent disabling; osteoarthritis of cervical spine rated 
as 20 percent disabling; osteoarthritis of lumbar spine post 
laminectomy and diskectomy rated 10 percent disabling; 
osteoarthritis of the right knee rated 10 percent disabling; 
osteoarthritis of the left knee rated 10 percent disabling; 
osteoarthritis of the right ankle rated 10 percent disabling; 
osteoarthritis of the left ankle rated 10 percent disabling; 
and osteoarthritis of the left shoulder rated 10 percent 
disabling.  He also had the following noncompensable service 
connected disorders:  Healed compression fracture, T-4 
through T-6; dislocation right sternoclavicular joint; 
dislocation manubrio-sterno joint; hemmorhoidectomy; 
laceration scar of the left eyebrow; and tonsillectomy.  His 
combined rating was 70 percent disabling. 

3.  A service-connected disability did not contribute 
substantially or materially to the cause of the veteran's 
death. 

4.  The veteran was in receipt of total disability benefits 
due to individual unemployability effective March 27, 1995.  

5.  The evidence does not show that the veteran was in 
receipt of or entitled to receive, compensation at the time 
of his death for service-connected disability that was rated 
totally disabling on either schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of discharge or other release from active 
service.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5102, 5103 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312, 
(2003).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established. 38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. 
§ 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The appellant was notified, by 
means of the discussion in an April 1999 rating, June 1999 
rating, December 1999 statement of the case (SOC)and March 
2002 supplemental statement of the case (SSOC), of the 
applicable law and reasons for the denial of his claim.  In a 
letter dated in September 2002, the RO advised the appellant 
of the VCAA and of the responsibilities of the VA and the 
claimant are in developing the record.  

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  She was advised 
that it was her responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for her.  The appellant was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, post service VA records, the death 
certificate, an independent medical records review and 
private medical records.  There is no indication that there 
are any outstanding medical records or other information that 
are relevant to this appeal.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of her claim on a certain date, approximately 30 
days from the date of the letter.  The RO further advised the 
appellant that if no information and evidence had been 
received within that time, her claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant on September 2002 was not given prior to the 
first AOJ adjudications of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices. 

Regarding the issue of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318, the Board notes that additional 
evidence was submitted after the issue was addressed in the 
December 1999 statement of the case.  The March 2002 
supplemental statement of the case did not address the 1318 
issue.  However the appellant is not prejudiced by the 
additional evidence as the bulk of this evidence was 
duplicative of evidence already before the RO in December 
1999 and the remainder of such evidence was not relevant to 
the issue.  In February 2004, the appellant submitted 
additional evidence in support of her claim for service 
connection for cause of the veteran's death.  She waived RO 
review of the additional evidence via February 2004 
correspondence.  See 38 C.F.R. § 20.1304 (2001); see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required, and a remand is not in 
order. See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


Cause of Death

The appellant essentially contends that the veteran died as a 
result of his service-connected arthritis involving multiple 
joints.  She asserts that the arthritis caused a sedentary 
lifestyle that eventually resulted in his death.  She also 
alleged that the veteran was exposed to poisons that may have 
caused him to develop neuropathy in his legs that contributed 
to his death.  Therefore, she maintains that a grant of 
service connection is warranted.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

The veteran died on January [redacted], 1999.  His death certificate 
reflects that the immediate cause of death due to or as a 
consequence of "C.P.O.D."  This appears to a misspelling of 
"C.O.P.D." an abbreviation for coronary obstructive 
pulmonary disease.   A significant condition contributing to 
death was listed as neuropathy.  

A review of the service medical records does not reflect that 
the veteran was exposed to any poisons while in service.  The 
service medical records also do not show that the veteran had 
any disease shown on his death certificate in service.

At the time of his death, service connection was in effect 
for residuals of fracture of left radial head rated as 20 
percent disabling; osteoarthritis of cervical spine rated as 
20 percent disabling; osteoarthritis of lumbar spine post 
laminectomy and diskectomy rated 10 percent disabling; 
osteoarthritis of the right knee rated 10 percent disabling; 
osteoarthritis of the left knee rated 10 percent disabling; 
osteoarthritis of the right ankle rated 10 percent disabling; 
osteoarthritis of the left ankle rated 10 percent disabling; 
and osteoarthritis of the left shoulder rated 10 percent 
disabling.  He also had the following noncompensable service 
connected disorders:  Healed compression fracture, T-4 
through T-6; dislocation right sternoclavicular joint; 
dislocation manubrio-sterno joint; hemmorhoidectomy; 
laceration scar of the left eyebrow; and tonsillectomy.  His 
combined rating was 70 percent disabling. 

Records leading up to the veteran's death reflects that he 
had neurological pathology and pulmonary pathology dating 
back to 1995.  In April 1995, he was treated for numerous 
neurological problems and was assessed with Parkinsonism and 
proximal muscle weakness and disequilibrium.  In May 1995, he 
was diagnosed with interstitial pneumonitis.  Mayo clinic 
records from October 1995 revealed that the veteran had 
multiple medical problems including a progressive lung 
disease, gait disorder, numbness in the feet and left vocal 
cord paralysis.  The Mayo clinic physician determined that he 
did not have Parkinson's disease but could not determine the 
etiology of the neurological problems.  A December 1995 
private clinic record revealed that the veteran had developed 
progressive neurological syndrome over the past two years 
that was initially diagnosed as Parkinson's but was later 
determined not to be that disease.  He was noted to have 
vocal cord paralysis as well as lower extremity paresthesias.  
He also had a history of coronary artery disease as well.  

Neurology follow-up records revealed that the veteran's 
neurological pathology was likely attributable to a 
degenerative disease like Shy-Drager.  Records thereafter 
reflect progressive worsening of his neurological condition 
to the point where he was eventually bedridden.  An April 
1998 VA treatment record reveals that the veteran has been 
bedridden since February 1997 after he had been hospitalized 
for a blood clot.  An October 1997 aid and attendance 
examination revealed the veteran to have multiple diagnoses 
of arthritis, peripheral neuropathy, pulmonary fibrosis and 
coronary artery disease.  

Terminal records reflect that on December [redacted], 1998, one day 
prior to his death, the veteran was assessed with multiple 
system atrophy.  He was totally bedridden and was noted to 
have a diagnosis of Shy-Drager syndrome or multiple system 
atrophy.  He was noted to have severe postural hypotension 
and fainted when sitting up.  The muscles in his arms and 
legs were rigid with mild resting tremor and rigidity of the 
muscles of the neck.  He also had atrophy of the legs 
particularly below the knees.  He was incontinent of bowel, 
used a Foley catheter and was in need of total care.  He 
presented for treatment for the purpose of trying a 
medication of Mirapex for the purpose of decreasing the 
tremors and some of the rigidity of the muscles.  

A letter from the veteran's treating physician, Dr. D., 
indicates that he treated the veteran for several years prior 
to his death on January [redacted], 1999.  The veteran was noted to 
have suffered from numerous severe medical illnesses, 
particularly coronary artery disease and pulmonary fibrosis.  
Dr. D. noted that although the veteran had arthritis, the 
arthritis did not cause the veteran's heart and lung disease.  
However, Dr. D. believed that the veteran's arthritis 
contributed to his decline for his heart and lung disease 
because he was not physically active and could not do the 
things that might have helped him live longer with his heart 
and lung problems.  The examiner expressed that this 
limitation in activity due to arthritis contributed to the 
worsening of his heart and lung disease.  

A July 2003 report of an independent medical expert was 
presented after review of the complete medical records in the 
claims file.  The veteran's medical history was noted to 
include Shy-Drager syndrome; pulmonary fibrosis; 
hypertension; hypotension; hypothyroidism; pneumonia; 
degenerative joint disease, coronary artery disease and type 
II diabetes mellitus.  The examiner opined that although the 
veteran's multiple service-connected injuries may have 
adversely affected his functional status and day-to-day 
function, there was no indication that the veteran's service-
connected disabilities had a "causual connection" with the 
primary cause of death.  The examiner opined that it was 
unlikely even with improved ability to ambulate and exercise 
that this would have significantly influenced the course of 
the veteran's illness.  In addition, the examiner stated that 
the veteran's Shy-Drager syndrome with severe postural 
hypotension and pulmonary fibrosis probably had a much more 
significant impact upon the veteran's functional status than 
his service-connected injuries.  The examiner found no 
apparent relationship between the service-connected injuries 
and his Shy-Drager syndrome.  Therefore, the examiner opined 
that there was no causal relationship between the veteran's 
service-connected injuries and his death.  

The Board may adopt a medical expert opinion where the expert 
has provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support the claimant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinion must be supported by 
clinical findings in the record), and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).

The appellant submitted arguments in February 2004 alleging 
that the veteran's Shy Drager Syndrome, which she also 
referred to as "MSA" has no known cause, but also alleging 
that neurological degradation such as the veteran's can be 
related to exposure to toxins.  The appellant alleged that 
the veteran was exposed to a number of toxins while working 
as a mechanic in the service including the same defoliants 
that were used in Vietnam, although he served in Korea.  She 
alleged that because nobody knew for certain what caused the 
veteran's death, it should be considered to be related to 
service.  In the absence of evidence demonstrating that the 
appellant has the requisite training to proffer medical 
opinions, the contentions are no more than unsubstantiated 
conjecture and are of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board finds that the specificity of the opinion of the 
independent medical examiner (IME), to include the degree of 
certainty in which this opinion was rendered following the 
review of all the pertinent evidence in the claims file, make 
it of significant value in determining the critical issue 
presented in this matter.  The IME opinion notes the 
veteran's service-connected arthritis but also contains a 
discussion of the effect of the veteran's nonservice-
connected disabilities to include Shy-Drager syndrome on the 
veteran's death.  In comparison, Dr. D's discussion relates 
only the effect of the service-connected disabilities on the 
veteran's death and does not address the nonservice-connected 
disabilities.  Following a careful and considered review of 
the evidence, the Board adopts this opinion and finds that it 
to be more persuasive than the opinion of Dr. D's February 
1999 letter.  This opinion reflects that there is no link 
between any injuries sustained by the veteran in service and 
his death.  

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt is not for 
application.  See Gilbert v. Derwinski, 49 (1990).

DIC under Section 1318

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death or was so rated for a 
period of not less than 5 years from the date of discharge or 
other release from active service.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period. The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2). See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The result of the above is that "hypothetical entitlement" is 
no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are: (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.

In this regard, it is noted that the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
grounds of clear and unmistakable error in a prior VA 
decision, and she does not claim entitlement to this benefit 
based on the submission of new or material evidence to reopen 
a final VA decision.  The appellant in essence contends that 
because she is the surviving spouse of a deceased veteran who 
was rated as totally disabled, she is entitled to section 
1318-DIC benefits.

In this case, the evidence reveals that the veteran died on 
January [redacted], 1999.  The causes of death were listed as 
cardiopulmonary arrest due to or as a likely consequence of 
C.P.O.D (sic) with other significant contributing factors 
shown to be neuropathy.  At the time of the veteran's death, 
service connection was not in effect for any disorder shown 
to have caused or contributed to his death.  However he was 
shown to be service-connected for numerous disabilities 
described above and was in receipt of a 70 percent combined 
rating at the time of his death.  At the time of his death he 
was in receipt of total disability rating due to individual 
unemployability (TDIU) effective March 27, 1995, less than 10 
years preceding his death.  TDIU was granted by the RO in a 
September 1996 rating decision.  

A review of the record reflects that the veteran filed his 
TDIU claim on March 27, 1995 and that he did not file any 
TDIU claims earlier than this date.  His March 1995 TDIU 
claim gives an employment history that shows he worked full 
time from 1990 to 1992 and worked part time, approximately 30 
to 35 hours per week between July 1993 and December 1994.  
This reveals that the veteran stopped working both full time 
and part time less than 10 years prior to his death.  

Therefore, the evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the date of discharge or other 
release from active service.

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning her status as a 
surviving spouse and the severity of the veteran's service-
connected disabilities are not dispositive in this particular 
case.  The Board finds that the evidentiary record, with 
application of pertinent governing criteria, does not support 
a grant of entitlement to DIC benefits under 38 U.S.C.A. § 
1318.  Consequently, DIC benefits under § 1318 are not 
warranted.  The appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318 is denied.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



